                Case 2:05-mj-00827-BNW Document 8
                                                6 Filed 07/22/20
                                                        07/06/20 Page 1 of 1



 1

 2                  UNITED STATES DISTRICT COURT
 3
                         DISTRICT OF NEVADA
                                                 -oOo-
 4
     UNITED STATES OF AMERICA,                      Case No. 2:05-mj-00827-PAL
 5
                    Plaintiff,                           ORDER FOR DISMISSAL
                                                         AND QUASHING WARRANT
 6
           v.
 7
     WILLIAM F. PAGE,
 8
                    Defendant.
 9

10
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
11
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
12
     prejudice complaint filed against defendant William F. Page. Government also requests the
13
     warrant issued on December 27, 2005 for Failure to Appear be quashed.
14
     DATED this 6th         day of July, 2020.
15
                                                 NICHOLAS A. TRUTANICH
16
                                                 United States Attorney
17
                                                 /s/ Rachel Kent
18
                                                 RACHEL L. KENT
                                                 Special Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                                   22nd
                   DATED this             day of July, 2020.
21

22
                                                 UNITED STATES MAGISTRATE JUDGE
23

24
                                                   1
